AMY, Judge.
|¶ For the reasons expressed in the companion case of State of Louisiana in the Interest of C.M., 11-54 (La.App. 3 Cir. 06/01/11), 68 So.3d 47, the judgment of the trial court is affirmed. All costs of this appeal are assessed to the appellant, N.M.M.
AFFIRMED.
SAUNDERS, Judge, dissents and assigns written reasons.
The record, as I read it, does not support the conclusion that there is no reasonable expectation of significant improvement in the mother’s condition or conduct. Accordingly, I do not believe that the State has met its burden of proof, and I respectfully dissent.